CONCURRING OPINION
O’KICKI, P.J.,
O.C., June 26, 1978 — The legal findings and reasoning set forth in Judge Abood’s opinion are a correct statement of the present-day law. The purpose of this concurring opinion is only to point out that the constitutional changes to the judiciary article in 1968 have made overwhelming and sweeping changes.
In a democratic society the voice and will of the people are set forth in a leading document, a Constitution. It rises higher than the legislative enactments and higher than court decisions. It is basic grade school knowledge that our government is founded upon a tri-party system — legislative, *598executive, and judicial. Each branch of government acts independently, but each checks and balances the other. As is true in most constitutional documents the articles are in fact a visionary approach for self-determination. Both our Federal and State Constitutions have withstood changes emanating from economical, financial, legal and social turmoil.
Just as Marbury v. Madison, 1 Cranch 137 (1803), in the fledgling days of our Democracy set forth the inviolate principle that there is a separation of powers between state and Federal governments, so too our Constitution provides for the separation of powers within the state government.
In Sweet v. Pa. Labor Relations Board, 457 Pa. 456, 322 A. 2d 362 (1974), the Supreme Court at page 462 said:
“The relation of employer and employe exists when a party has the right to select the employe, the power to discharge him, and the right to direct both the work to be done and the manner in which such work shall be done. [Citation omitted] The duty to pay an employe’s salary is often coincident with the status of the employer, but not solely determinative of that status . . .
“The courts of this Commonwealth under our Constitution have certain inherent rights and powers to do all such things as are reasonably necessary for the administration of justice.” (Citation omitted.)
Our present Supreme Court in Sweet, supra, quoted with approval the analysis of Chief Justice Maxey of the Pennsylvania Supreme Court, who said as early as 1928:
*599“ ‘The power to appoint necessary attendants upon the court is inherent in the court in order to enable it to perform properly the duties delegated to it by the constitution, and it cannot be doubted that judicial power includes the authority to select persons whose services may be required in judicial proceedings or who may be required to act as assistants of the judges in the performance of their judicial functions.’ ”
From a reading of the language in Sweet, supra, it appears that plaintiff, who is clerk of courts, is the director and supervisor of employes whose functions are essential to the operation of the courts. Although plaintiff himself, because of his supervisory position is an elected official in accordance with the Constitution and statutes of this Commonwealth, his duties and responsibilities are those defined as necessary for the operations of the courts. It is our finding that plaintiff, a duly elected Clerk of Courts of Cambria County, is an officer whose directions and duties are specified and necessary for the court system.
This court likewise takes judicial notice of plaintiffs dilemma occasioned by a fact common to all working citizens and particularly oppressive to those who seek to retire or have retired. This court takes judicial notice of the consumer price index as prepared by and published by the Bureau of Labor Statistics, United States Department of Labor. Such index dramatically points out that there has been a 49 percent increase in the cost of living from January 1972 until September 1977, the time of the fifing of this complaint. Such an increase in inflation over the past five years has effectively diminished plaintiffs salary from $15,500 to $7,900. *600Such a reduction in salary is not conscionable, not only to plaintiff but to all persons on fixed incomes, be they from investments, pensions or wages.
This court likewise takes judicial notice of the fact that collective bargaining agreements in all phases of industry today as well as public employment, take into consideration periodic adjustments for wage and salary increases occasioned by a rise in the cost of living. The cost of living adjustment factor was spearheaded by the United Steel Workers of America and now exists in practically every collective bargaining argeement throughout the country. At a time when increased legislation in all fields of the law place increased burdens upon all phases of the judicial system, it is absurd to ask competent officeholders and employes within that system to increase their work productivity while at the same time reducing their real wages.
This court stands firm in its interpretation that plaintiff is an officer within the unified judicial system as set forth by the amendments to the Constitution of 1968. A proper interpretation of those powers would mean that it is primarily the responsibility of the Pennsylvania Supreme Court, and where it does not act then the court of common pleas, to adjust and set the salary of judicial officers within its system as well as the employes directly under supervision of these judicial officers. However, this interpretation must yield temporarily to the decision of the Commonwealth Court in County of Washington v. P.L.R.B., 26 Pa. Commonwealth Ct. 315, 364 A. 2d 519 (1976). That 1976 Commonwealth Court decision is on appeal before the Pennsylvania Supreme Court who will ultimately decide who are proper employers, employes and of*601ficers within the unified judicial system. Thus, understandably, neither the court of common pleas nor the Supreme Court has set any wages or salaries for the persons performing duties within its system since the 1968 amendments. The setting of salaries for county row offices, including those in the unified judicial system, have historically and traditionally been set by the legislature.
For the Pennsylvania Legislature or any legislative body to condone or permit inflation to erode the effectiveness of the executive or judicial branches of government will only lead to a destruction of our tri-party system of democratic government.
By failing to adjust all salaries in the judicial, executive, as well as the legislative branches of government in accordance with the rise in the cost of living, the inaction or political ineptness will lead to the establishment of a super-legislature whose actions will be structured to infringe and undertake those functions of government which constitutionally and inherently belong to the executive and to the judicial branches, but cannot be performed because of a lack of adequately paid manpower to perform those vital functions.
Had plaintiff resigned his job for one day and been re-appointed, he would be entitled to the increased salary; had he vacated his office by death, his inexperienced successor would get the increased salary. Other row officers have received the increased salary. It occurred with the reelection of the sheriff as well as the recent appointment of the recorder of deeds. There is no logical or legal basis for this monetary difference in the operation of a salary law. The interpretation of the problem by defendants is discriminatory since it *602fails to provide essentially equal pay for equal work and, thus, is violative of numerous Federal statutes; it also is demoralizing to those adversely affected by the operation of such an interpretation.
Therefore, I concur with Judge Abood in result and would grant plaintiffs prayer for writ of mandamus requiring the controller to pay the increased salary to plaintiff computed as of the date of the filing of plaintiffs, complaint. I would also grant judgment in the declaratory judgment proceedings affirming the application of the law as being permitted by the Constitution, and not in contradiction to the Constitution.
Accordingly, I would enter the following
ORDER
And now, June 26, 1978, it is the order and direction of this court that section 2 of the Act of October 7, 1976, P.L. 223, does permit the payment of an increased salary to plaintiff, an officer of the unified judicial court system, as provided by the Constitution of Pennsylvania, and that there is no prohibition in the Constitution of Pennsylvania against any increased payment of salary to plaintiff.
Where both the Supreme Court of Pennsylvania and the Court of Common Pleas of Cambria County have not exercised their supervisory rights in granting increases in pay to officers and employes within its system, then the legislature may accordingly act.